UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-21478 Name of Registrant: Vanguard CMT Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2015 – February 29, 2016 Item 1: Reports to Shareholders Vanguard ® CMT Funds February 29, 2016 Vanguard ® Market Liquidity Fund Vanguard ® Municipal Cash Management Fund August 31, 2015- February 29, 2016 Vanguard Peer Group 7-Day SEC Fund Average 1 Yield 2 : Vanguard CMT Funds 2/2 9 /2016 Total Returns Market Liquidity 0.15% 0.04% 0.47% Municipal Cash Management 0.01 0.01 0.03 1 Institutional Money Market Funds Average for Market Liquidity; Tax-Exempt Money Market Funds Average for Municipal Cash Management. Derived from data provided by Lipper, a Thomson Reuters Company. 2 The yield of a money market fund more closely reflects the current earnings of the fund than its total return. Expense Ratios 1 : Your Fund compared with its Peer Group Fund Peer Group Expense Average 2 Vanguard CMT Funds Ratio Market Liquidity 0.005% 0.18% Municipal Cash Management 0.01 0.09 1 The expense ratios shown are from the prospectuses dated December 23, 2015 and represent estimated costs for the current fiscal year. The annualized expense ratios for six months ended February 29, 2016 were 0.0
